DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) To the second recitation of “first container based application" the Examiner in reference to 
"first container based application" refers to "first function 218" but "first function 218" is not referenced in the Examiner's description of the teaching elements satisfying the first recitation "first container based application" of in the context of "wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster". In fact, the first reference to "first function 218" is not made in Ranjan until [0034] of Ranjan and the Examiner cites to 
[0026] of Ranjan for elements of "wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster".
(b) In addition, the Examiner has not addressed at least the elements of "terminating" in claim 1 as recited in the context of "in response to the first container based application terminating". To the highlighted elements, the Examiner as best understood has relied on "the first function 218" for the claim recitations "first container 
(c) Applicant notes that relied on teaching elements are absent of any reference to "monitoring of traffic" as recited in the context of "wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application". While not clear on the record it is possible that the Examiner has suggested the claim elements are somehow satisfied under a theory of inherency based on the vague Ranjan teaching elements of "may be unable to handle the first service request 216 due to unavailability of resources".
(d) Examiner makes no reference at all either to "a function" or "function 218" relied on for "first container based application" and at least for that reason has failed to address at least the claim recitations of claim 13 reciting "first container based application" including the elements of "predicting a utilization characteristic of the first container based application" and "performing the selecting of the certain compute node as a respawn host for hosting the first container based application" in the context of the remaining elements in claim 13. For the Examiner to have addressed the claim elements of claim 13, the Examiner would have had to provide an explanation of how the elements of "predicting a utilization characteristic of the first container based application" and "performing the selecting of the certain compute node as a respawn host for hosting the first container based application" are satisfied with the explanation referencing the actual elements of Ranjan relied on for "first container based application" in the base claim rejection
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. 
Regarding the limitation of “a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster”, Ranjan discloses “the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n” (paragraph [0026], emphasis added) and “a function may be executed in a container hosted in a node of a cluster” (paragraph [0031], emphasis added) and “a first service request 216 for a first function 218 may be The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources. ... In case a function corresponding to a service request cannot be executed by a cluster, to prevent turning down the service request and to comply with a service level agreement (SLA) with the user, the cluster may utilize resources of another cluster” (paragraph [0034], emphasis added). 
In other words, a first function 218 of a container is instantiated in the first cluster 218 (e.g., a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster), however, in case the first function 218 corresponding to the service request 216 cannot be handled, the first cluster 218 to utilizes resources of another cluster.
For at least the foregoing reasons, Ranjan teaches the every feature of independent claim 1 and thus can anticipate the claim.
As to point (b), the examiner also respectfully disagrees with the applicant’s argument. 
As explained above. a first function 218 of a container is instantiated in the first cluster 218 (e.g., a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster), however, in case the first function 218 corresponding to the service request 216 cannot be handled, the first cluster 218 to utilizes resources of another cluster. Ranjan further discloses “When the first cluster 102 receives the first service request 216 and does not have the in response to the first container based application terminating), the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218 (e.g., examining the availability data specifying the set of compute nodes available for hosting the first application)” (paragraph [0035]). 
For at least the foregoing reasons, Ranjan teaches the every feature of independent claim 1 and thus can anticipate the claim.
As to point (c), the examiner also respectfully disagrees with the applicant’s argument. Claims 8 and 9 disclose “wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application” without further limitations, how to monitor traffic, contents of the traffic to be monitored, etc. Accordingly, the activity of monitoring of any variable in association with the first container based application can be equivalent to “the manager node performs monitoring of traffic from the first container based application” although it may be different from the applicant’s intention.
Ranjan discloses “The service request for a function may be received at a cluster that hosts the function. For instance, a first service request 216 for a first function 218 may be received at an Internet Protocol (IP) address of the first cluster 102. The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218 (e.g., during a deployment period of the first container based application). However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources” (paragraph [0034]). 
during a deployment period of the first container based application), the first cluster 102 is unable to handle the first service request 216 due to unavailability of resources upon receiving the first service request 216 for the first function 218 (e.g., wherein the manager node performs monitoring of traffic from the first container based application).
For at least the foregoing reasons, Ranjan teaches the every feature of independent claims 8 and 9 and thus can anticipate the claims.
As to point (d), the examiner also respectfully disagrees with the applicant’s argument. In the mapping for claim 1, regarding the limitation of “the first container based application” as argued by the applicant, Ranjan discloses “the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n” (paragraph [0026], emphasis added) and “a function may be executed in a container hosted in a node of a cluster” (paragraph [0031], emphasis added) and “a first service request 216 for a first function 218 may be received at an Internet Protocol (IP) address of the first cluster 102. The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources. ... In case a function corresponding to a service request cannot be executed by a cluster, to prevent turning down the service request and to comply with a service level agreement (SLA) with the user, the cluster may utilize resources of another cluster” (paragraph [0034], emphasis added) in 
In other words, a first function 218 of a container is instantiated in the first cluster 218 (e.g., a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster), however, in case the first function 218 corresponding to the service request 216 cannot be handled, the first cluster 218 to utilizes resources of another cluster.
For at least the foregoing reasons, Ranjan teaches the every feature of independent claims 13 and 14 and thus can anticipate the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranjan et al. (US 2021/0232440, Ranjan).

Regarding claim 1, Ranjan discloses
a computer implemented method comprising:
receiving, by a manager node, from a plurality of compute nodes metrics data (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307), the manager node (paragraph [0036]: The computing agents of the first cluster 102, the second cluster 202, and the third cluster 204 may be referred to as a first computing agent 307, a second computing agent 308, and a third computing agent 310, respectively) and the plurality of compute nodes defining a first local cluster of a first computing environment (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n), wherein nodes of the compute nodes defining the first local cluster have running thereon container based applications, wherein a first container based application runs on a first compute node of the plurality of compute nodes defining the first local cluster (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n; paragraph [0031]: a function may be executed in a container hosted in a node of a cluster), and wherein a second compute node of the plurality of compute nodes defining the first local cluster runs a second container based application (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n; paragraph [0031]: a function may be executed in a container hosted in a node of a cluster);
wherein the manager node has received from an orchestrator availability data specifying a
set of compute nodes available (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information) for hosting the first application (paragraph [0031]: a function may be executed in a container hosted in a node of a cluster), the set of compute nodes including a certain compute node, the certain compute node being located in a second local cluster of a second computing environment ;
in response to the first container based application terminating, examining the availability data specifying the set of compute nodes available for hosting the first application (paragraph [0035]: When the first cluster 102 receives the first service request 216 and does not have the resources to execute the first function 218, the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218);
selecting, in dependence on the examining, the certain compute node for hosting the first container based application; and sending, by the manager node, command data for respawning the first container based application on the certain compute node (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218).
Regarding claim 19 referring to claim 1, Ranjan discloses a computer program product comprising: a computer readable storage medium readable by one or more processing circuit and storing instructions for execution by one or more processor for performing a method comprising: ... (paragraphs [0027] and [0028]).
Regarding claim 20 referring to claim 1, Ranjan discloses a system comprising: a memory; at least one processor in communication with the memory; and program instructions executable by one or more processor via the memory to perform a method comprising: ... (paragraphs [0027] and [0028]).

Regarding claim 2, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters; paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has 

Regarding claim 3, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model, wherein the trained predictive model is trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may 

Regarding claim 4, Ranjan discloses
wherein the manager node has received from the orchestrator prediction data specifying predicted utilization characteristics (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource of the first and second container based application (paragraph [0035]: When the first cluster 102 receives the first service request 216 and does not have the resources to execute the first function 218, the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218).

Regarding claim 5, Ranjan discloses
wherein the first compute node runs the first container based application and a third container based application (paragraph [0026]: the first cluster 102 includes a node 206, the second cluster 202 may include two nodes 208-1 and 208-2, and the third cluster 204 may include `n` nodes, 210-1, 210-2, 210-n; paragraph [0031]: a function may be executed in a container hosted in a node of a cluster).

Regarding claim 8, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources), and provides a classification of the first container based application in dependence on the monitoring (paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration), and wherein the manager node performs the selecting the certain compute node in dependence on the classification (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218).

Regarding claim 9, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first , and wherein the manager node performs the selecting the certain compute node in dependence on the monitoring (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218).

Regarding claim 10, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes subjecting to scoring nodes of the compute nodes from the first computing environment, the second computing environment, and a third computing environment, and performing the selecting of the certain compute node based on the certain compute node being the highest scored node of the nodes that are subject to scoring (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests).

Regarding claim 11, Ranjan discloses
wherein the manager node performs monitoring of traffic from the first container based application during a deployment period of the first container based application , and provides a classification of the first container based application as a Global Communication Container (GCC) in dependence on the monitoring indicating that (a) a level of local cluster messaging from the first container based application was below a first threshold during the deployment period (paragraph [0034]: The first cluster 102 may attempt to handle the first service request 216 by instantiating a container that is to execute the first function 218. However, in some cases, the first cluster 102 may be unable to handle the first service request 216 due to unavailability of resources), and (b) a level of computing environment external computing environment messaging from the first container based application was above a second threshold during the deployment period, and wherein the manager node performs the selecting the certain compute node in dependence on the classification by qualifying the selecting of the certain compute node as a respawn host based on the GCC classification (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has available resources, the first cluster 102 may request the second cluster 202 to execute the first function 218; paragraph [0039]: the third cluster 204 may also be utilized to execute functions corresponding to service requests received by the first cluster 102 or the second cluster 202 if the first cluster 102 or the second cluster 202 does not have the resources for handling their respective service requests).

Regarding claim 13, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes predicting a utilization characteristic of the first container based application, determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization, and performing the selecting of the certain compute node as a respawn host for hosting the first container based application in dependence on the determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. Subsequently, the resource availability information may be provided to the community manager 302. The resource availability information may then be published by the community manager 302, for example, to other clusters).

Regarding claim 14, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes predicting a utilization characteristic of the first container based application with reference to a first utilization parameter, determining that the certain compute node has sufficient predicted availability with reference to a first availability parameter associated to the first utilization parameter to accommodate the predicted utilization, and performing the selecting of the certain compute node as a respawn host for hosting the first container based application in dependence on the determining that the certain compute node has sufficient predicted availability to accommodate the predicted utilization (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined 

Regarding claim 15, Ranjan discloses
wherein the manager node receives from the orchestrator a trained predictive model, and wherein the selecting is in dependence on a result of the manager node querying the trained predictive model, wherein the trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service requests. Based on the forecasted resource consumption, the cluster may also forecast its resource availability in the predetermined future time duration. 

Regarding claim 17, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes the manager node querying a first trained predictive model for (paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster) return of data specifying predicted availability of a plurality of candidate compute nodes including the certain compute node (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource , and querying a second trained predictive model for return of data specifying predicted utilization of the first container based application (paragraph [0045]: For instance, the first cluster 102 may approach the community manager 302 with an identification request to identify a lender cluster, i.e., the cluster that has resources available for executing a function. In response to the identification request, the community manager 302 may identify that the second cluster 202 has resources available and may indicate to the first cluster 102 that the second cluster 202 is identified as the lender cluster), the predicted utilization being predicted utilization for the first container based application when the first container based application is respawned, the first container based application is respawned (paragraph [0035]: the first cluster 102 may determine whether the second cluster 202 has resources available to execute the first function 218. If the second cluster 202 has , wherein the first trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment, wherein the second trained predictive model has been trained with use of historical data obtained by the orchestrator from multiple clusters, the multiple clusters including clusters disposed in multiple computing environments other than the first computing environment, wherein the orchestrator is external from the first computing environment, wherein the first trained predictive model has been pushed from the orchestrator to the manager node, wherein the second trained predictive model has been pushed from the orchestrator to the manager node, wherein the availability data specifying a set of compute nodes available for hosting the first application is defined by the first predictive model (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the 

Regarding claim 18, Ranjan discloses
wherein the examining the availability data specifying the set of compute nodes available for hosting the first application includes the manager node querying a second trained predictive model for return of data specifying predicted utilization of the first container based application, and wherein the manager node querying the second trained predictive model is performed on demand in response to the first container based application terminating (paragraph [0014]: The community manager may monitor resource availability information of each cluster of the community and publish the monitored information; paragraph [0047]: To determine the resource availability information, a cluster, such as the first cluster 102, may forecast its resource consumption for a predetermined future time duration, such as one hour. The forecast may be performed, for example, by the computing agent of the cluster, such as the first computing agent 307. Such a forecast may be performed based on an analysis of a historical workload pattern of the cluster. In an example, the forecast may utilize machine learning. Here, historical workload pattern may include a pattern in which service requests are received by the cluster and a pattern in which resources of the cluster are consumed to handle the service .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US 2021/0232440, Ranjan) in view of Madhav et al. (US 2016/0164914, hereinafter Madhav).

Regarding claim 6, Ranjan does not teach wherein the first computing environment is a private computing environment and the second computing environment is a public computing environment. Madhav teaches wherein the first computing environment is a private computing environment and the second computing environment is a public computing environment (paragraph [0024]: FIG. 1 is a block diagram 100 illustrating a network having an orchestrator able to manage and launch a SON between clouds in accordance with one embodiment of the present invention. Diagram 100 includes network or clouds 102-104, private cloud 106, and public cloud 108. Note that the terms "network" and "cloud" can be used interchangeably to indicate a group of hardware and/or software devices connected with each other to perform a networking function(s). Cloud 104, which can be either a private cloud or public cloud, contains or hosts orchestrator 112). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by managing and launching a SON between clouds including private cloud and public cloud managed by an orchestrator of Madhav. The motivation would have been to automatically establishing a secure overlay network ("SON") across different clouds (Madhav abstract).

Regarding claim 7, Ranjan does not teach wherein the first computing environment is a public cloud computing environment wherein the first computing environment is a public cloud computing environment and the second computing environment is a private computing environment (paragraph [0024]: FIG. 1 is a block diagram 100 illustrating a network having an orchestrator able to manage and launch a SON between clouds in accordance with one embodiment of the present invention. Diagram 100 includes network or clouds 102-104, private cloud 106, and public cloud 108. Note that the terms "network" and "cloud" can be used interchangeably to indicate a group of hardware and/or software devices connected with each other to perform a networking function(s). Cloud 104, which can be either a private cloud or public cloud, contains or hosts orchestrator 112). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ranjan by managing and launching a SON between clouds including private cloud and public cloud managed by an orchestrator of Madhav. The motivation would have been to automatically establishing a secure overlay network ("SON") across different clouds (Madhav abstract).

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        01/27/2022